Title: To George Washington from Andrew Ellicott, 31 March 1796
From: Ellicott, Andrew
To: Washington, George


          
            Sir.
            Philadelphia March 31st 1796
          
          With this you will receive an essay designed to introduce accuracy in the execution of new surveys, and permanency to the work when executed; which from the present improved state of the Sciences, may be done with ease, and expedition, by any person properly qualified for a surveyor. The method which I have proposed, will neither require more time, nor be attended with more expense, than the one commonly practised. I have the honour to be, with the most perfect esteem, your Hbe Sert
          
            Andw Ellicott.
          
        